Citation Nr: 1608177	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO. 09-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (claimed as bleeding colon). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded the issues on appeal for additional development in July 2014. The requested opinions and having been obtained and appropriate efforts having been made to obtain the identified records, the Board finds the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of the December 2012 remand, the Board denied service connection for a bilateral eye disability, a bilateral ear condition, headaches, fainting and a bilateral knee condition. As such, those issues are no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of whether new and material evidence has been submitted to reopen claims of service connection for a bilateral eye disability, bilateral hearing loss, tinnitus, fainting, headaches and a bilateral knee disability have been raised by the record in a February 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A gastrointestinal disability (claimed as a bleeding colon) manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2007, prior to the initial unfavorable adjudication in October 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records and all available VA treatment records with the claims file. All identified private treatment records relevant to the claimed gastrointestinal disability, as well as records from the Social Security Administration (SSA), have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in November 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a gastrointestinal disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, including peptic ulcers, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Turning to direct service connection, the medical evidence reflects that during the course of the appeal the Veteran has been treated for anal fistula, GERD, and colon polyps. As such, the Board finds that a current disability has been shown and the first element of service connection has been met. Further, service treatment records reflect treatment for an upset stomach in September 1975 and for hemorrhoids in April 1974. As such, an in-service event injury or disease has been shown and the second element of service connection is met. Thus, the dispositive issue in this case is whether there is a nexus between the current disability and the Veteran's service.

The Veteran has alleged that his current gastrointestinal disability is causally related to his active service. While the Veteran is competent to report persistent, lay observable symptoms since service, he is not competent to provide an opinion as to the presence of a medical link between his current disability and his active duty service, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

To the extent that the Veteran's statements and testimony have indicated that he has had persistent gastrointestinal problems since service, the Veteran's statements have been inconsistent. Specifically, upon his separation from service the Veteran indicated on his April 1976 report of medical history that he did not have a history of stomach issues or indigestion. On a subsequent August 1976 report of medical history the Veteran again denied any current or prior problems with indigestion or his stomach. 

Treatment records associated with the claims file also reflect that the Veteran has routinely indicated the onset of his gastrointestinal problems, including chronic diarrhea, anal fistula and pain, had their onset in approximately 2003. This is specifically reflected in a March 2003 VA treatment record, as well as several separate records from August 2007. Due to the significant inconsistencies in the Veteran's statements concerning the onset and persistence of symptoms, the Board finds that his statements are not credible and are therefore entitled to no probative weight as to the presence of a medical nexus. As there is no competent and credible lay evidence of record, the issue must be decided based on the medical evidence.

Turning to the medical evidence, the Veteran was provided with a VA examination in November 2014. The examiner indicated that it was less likely than not that the Veteran's claimed gastrointestinal disorder was related to his active duty service. The examiner based his opinion on the fact that the Veteran did not exhibit consistent symptoms of indigestion or stomach pain to establish a chronic problem, as only one complaint of an upset stomach was of record. The examiner further stated that the Veteran's diagnosed anal fistula and polyps were not noted until well after his separation, and that there was no indication of any treatment for gastrointestinal issues prior to the initial course of treatment for the Veteran's anal fistula. Finally, the examiner noted that while the Veteran was treated for hemorrhoids once in service, this condition was unrelated to his currently diagnosed fistula and polyps, and no current hemorrhoids were noted on examination. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a reasoned rationale the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. 

Medical records associated with the claims file show that the Veteran began receiving treatment for gastrointestinal issues in approximately March 2003, when he reported issues with anal pain and discharge for one week and anal fistulas were diagnosed. The next period of treatment then occurred in August 2007, when the Veteran again complained of pain and discharge, and indicating that he had been experiencing problems with chronic diarrhea, pain and bleeding since approximately 2003. 

At no point in any of the VA treatment records did the Veteran indicate that his gastrointestinal issues had been persistent since service, and no opinions linking the Veteran's issues to his military service were provided. The Veteran's SSA records are also silent for any opinions linking the gastrointestinal disability to his active duty service.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the current gastrointestinal disability is causally related to the Veteran's active duty service. As noted above, due to the significant inconsistencies in the Veteran's statements concerning the onset and persistence of symptoms since service, the Board finds them not credible and they are entitled to no probative weight. The medical evidence of record shows that the onset of the Veteran's disability was in approximately 2003, and the VA examiner provided a well-supported opinion stating that the current condition was not related to the Veteran's noted issues in service. In short, there is no medical evidence of a link between the Veteran's current condition and his service. As the preponderance of the evidence is against a finding of a nexus, the third element of service connection has not been met, and service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's gastrointestinal disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a gastrointestinal disability, to include anal fistula, polyps, dyspepsia and GERD (claimed as bleeding colon), is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


